Hall, J.
This is a suit on an insurance policy and presents purely a question of fact which was submitted by the lower court to the jury and the jury returned a verdict in favor of the insured. We think the case is controlled by the decision in World Insurance Company v. Bethea, 230 Miss. 765, 93 So. 2d 624. But the appellant’s counsel *358states in bis brief that be bas examined tbe Supreme Court record in tbe Betbea case and be contends it is not in point because no copy of tbe application for tbe insurance was attached to tbe policy. Evidently counsel did not examine tbe record very closely for if be bad looked at pages twelve to sixteen thereof, be would have found a photostat of tbe original policy to which there was attached a pbotostatic copy of tbe application.
We are of tbe opinion that tbe case was properly submitted to tbe jury and that tbe judgment of tbe lower court based on tbe jury’s verdict should be and it is hereby affirmed.
Affirmed.
Kyle, Holmes, Ethridge and Gillespie, JJ., concur.